The alleged bill of exceptions in this case was presented to the trial judge of the Civil Court of Fulton County more than 15 days from the date of the judgment overruling the motion for a new trial. This court is without jurisdiction to entertain the alleged bill of exceptions. What we have said in Allen v.  Hix Green Buick Company, 78 Ga. App. 34 (50 S.E.2d 167) is controlling here.
The motion to dismiss the bill of exceptions in this case is sustained and the bill of exceptions is
Dismissed. MacIntyre, P. J., and Townsend, J., concur.
     DECIDED NOVEMBER 13, 1948. REHEARING DENIED DECEMBER 15, 1948.